Citation Nr: 1045213	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-02 504	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 20 percent prior to 
January 3, 2009, for degenerative joint disease (DJD) of the 
lumbar spine with sacroiliac joint strain.

(The Veteran has had a higher 40 percent rating for this low back 
disability effectively since January 3, 2009.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 2003 
to December 2006.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a June 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which granted 
service connection for DJD of the lumbar spine with sacroiliac 
joint strain and assigned an initial 20 percent rating 
retroactively effective from December 18, 2006, the day after the 
Veteran separated from service and returned to life as a 
civilian.  She appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of her appeal, the RO issued another decision 
in January 2009 increasing the rating for the Veteran's low back 
disability to 40 percent, but only retroactively effective from 
January 3, 2009, the date of her most recent VA compensation 
examination reassessing the severity of her disability.  
In a February 2009 statement, in response, she indicated that she 
wanted an earlier effective date for this higher 40 percent 
rating.

As support for her claim, the Veteran testified at a hearing at 
the RO in October 2010 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  At the outset of the 
hearing, the Veteran indicated she was satisfied with the higher 
40 percent rating for her low back disability, just not the 
effective date.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(indicating it is presumed she is seeking the highest possible 
rating unless, as here, she expressly indicates otherwise).  Like 
the initial 20 percent rating, she wants the higher 40 percent 
rating to date back to December 18, 2006, the day after she 
separated from service and returned to life as a civilian.




FINDINGS OF FACT

1.  The Veteran's initial VA compensation examination in May 2007 
showed range of motion of her thoracolumbar spine on forward 
flexion to 70 degrees, extension to 20 degrees, lateral flexion 
to 20 degrees, and lateral rotation to 35 degrees.  There was 
mild fatigability, weakness and lack of endurance, 
but no incoordination.  There was a 10-degree loss of forward 
flexion due to pain on repetitive use based on three repetitions, 
so lessening the forward flexion to 60 degrees with this 
additional consideration.

2.  The Veteran had much less range of motion during her more 
recent January 2009 VA compensation examination.  Her forward 
flexion was to only 25 degrees, and she had 0 degrees of 
extension; her left and right lateral flexion and left and right 
lateral extension were less restricted - each to 25 degrees.

3.  The Veteran did not have ankylosis of this segment of her 
spine, favorable or unfavorable, during either evaluation, and 
her VA outpatient treatment records dated since service do not 
show forward flexion of her thoracolumbar spine limited to 30 
degrees or less.

4.  It is not shown the Veteran met the requirements for the 
higher 40 percent rating for her low back disability until 
January 3, 2009, the date of her more recent VA compensation 
examination.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for 
the low back disability prior to January 3, 2009, the date of the 
more recent VA compensation examination.  38 U.S.C.A. §§ 5101, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.159, 3.400, 4.71a, Diagnostic Codes (DCs) 
5235-5243 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant statutes, VA regulations, case law, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's 
duties to notify and assist Veterans in developing their claims 
for VA benefits.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

These enhanced VCAA notice requirements require VA to notify the 
Veteran of the type of evidence and information that is necessary 
to substantiate her claim, including apprising her of the 
evidence VA will attempt to obtain and the evidence she is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  These notice requirements apply to all elements of 
her claim, including the "downstream" disability rating and 
effective date elements - keeping in mind that her claim 
initially arose in the context of her trying to establish her 
underlying entitlement to service connection (since granted).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary 


VCAA notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010) that, after a 
notice error, such as failing to inform the appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the claimant's burden to demonstrate prejudice, at the U. 
S. Court of Appeals for Veterans Claims (Court/CAVC) level, does 
not shift to VA unless notice is not provided at all.

Here, letters satisfying the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
April 2007, January 2008 and January 2009.  That initial April 
2007 letter informed her of the evidence required to substantiate 
her underlying claim for service connection and apprised her of 
her and VA's respective responsibilities in obtaining this 
supporting evidence (again, keeping in mind her claim arose in 
that context).  Whereas the more recent January 2008 and January 
2009 letters concerned the "downstream" disability rating and 
effective date elements of her claim.  VA was not required to 
provide that additional notice concerning these "downstream" 
elements of the claim.  See VAOPGCPREC 8-2003 (Dec. 2003).  
Rather, following the receipt of a timely notice of disagreement 
(NOD) concerning a downstream issue, the provisions of 
38 U.S.C.A. § 7105(d) require VA instead to send the Veteran a 
SOC if her disagreement is not resolved, which the RO provided 
the Veteran in January 2008.  The RO also since has provided her 
an SSOC in January 2009, considering any additional evidence 
submitted or otherwise obtained since the SOC.  So no further 
notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of the claim 
has been accomplished, and therefore appellate review may proceed 
without prejudicing the Veteran.  The RO obtained all medical and 
other records that she and her representative identified as 
potentially relevant to the claim - including her 
service treatment records (STRs), VA outpatient treatment 
records, and the reports of her VA compensation examinations.



The reports of those VA compensation examinations, and this other 
evidence mentioned, provides the information needed to assess the 
severity of her disability prior to January 3, 2009, when the 
Veteran received the higher 40 percent rating.  38 C.F.R. 
§§ 3.327, 4.2.  So reexamination is not needed, including to 
determine whether she is entitled to an earlier effective date 
for this higher rating because there is sufficient medical and 
other evidence, already on file, to make this determination.  
See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-
(C).  See, too, Chotta v. Peake, 22 Vet. App. 80, 85 (2008) 
(recognizing that, in some instances, it may be necessary to 
obtain a "retrospective" medical opinion assessing the severity 
of a disability years prior).

Accordingly, the Board finds that no further development of the 
claim is needed to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to an Initial Rating Higher 
than 20 Percent prior to January 3, 2009

As already explained, the Veteran has indicated she is satisfied 
with the higher 40 percent rating that was granted for her low 
back disability during the pendency of her appeal, just not the 
effective date for this higher rating.  She believes it should be 
December 18, 2006, the day after she separated from service (the 
same effective date as her existing 20 percent rating), because 
her low back disability was as severe then as when eventually 
increased to 40 percent as of January 3, 2009.

The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  This statute and regulation provide that the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof," unless specifically provided otherwise.  
38 U.S.C.A. § 5110(a).

Having said that, it is important to understand that the 
effective date for the grant of service connection does not 
necessarily coincide with the effective date for the grant of a 
certain rating for a disability, once service connected.  McGrath 
v. Gober, 14 Vet. App. 28, 35 (2000); Lalonde v. West, 12 Vet. 
App. 377 (1999).

Where, as here, the Veteran filed her claim for service 
connection within one year of her discharge from service, the 
effective date for the grant of service connection will be the 
day following her separation service.  See 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  And this is precisely 
what occurred here as both the grant of service connection and 
the initial 20 percent rating for her low back disability were 
made retroactively effective from December 18, 2006, the day 
after she separated from service (was medically discharged with 
severance pay on account of this disability).

But 38 U.S.C.A. § 5110(b)(2) states that the effective date of an 
increased rating (keeping in mind that she now has a higher 40 
percent rating for this disability) "shall be the earliest date 
as of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided 
in paragraph (o)(2), the effective date is the "date of receipt 
of claim or date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date, otherwise, date of receipt of 
claim."

It therefore follows that three possible effective dates may be 
assigned depending on the facts of the particular case:

(1) if an increase in disability occurs 
after the claim is filed, the date that the 
increase is shown to have occurred (date 
entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date that 
the increase is shown to have occurred 
(factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

See Harper v. Brown, 10 Vet App 125, 126 (1997).

So determining the appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine:  (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2010).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is received.  
While the term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 
18 (1997), but need not be specific, see Servello v. Derwinski, 3 
Vet. App. 196, 198-199 (1992).  Any communication or action 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a claimant or her duly authorized 
representative, may be considered an informal claim.  Such claim 
must identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b)(1).



The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application to:  
(1) evidence that an increase in disability had occurred; and (2) 
to the receipt of an application within one year after that 
increase in disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a disability 
rating on a disability compensation claim until service 
connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a 
claimant to be awarded an effective date up to one year prior to 
the filing of an application for an increase, if an increase to 
the next disability level is ascertainable, and if a claim is 
received within one year thereafter.  VA must review all the 
evidence of record, not just evidence not previously considered.  
The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes the 
claim for increase, provided also that the claim for increase is 
received within one year after the increase.  The Court further 
stated that the phrase "otherwise, the effective date shall be 
the date of receipt of the claim" provides the applicable 
effective date when a factually-ascertainable increase occurred 
more than one year prior to receipt of the claim for increase.  
Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, since the Veteran timely appealed the 20 percent rating 
initially assigned for her low back disability - as of December 
18, 2006, a rating that, as mentioned, since has been increased 
to 40 percent as of January 3, 2009, the RO's June 2007 decision 
granting service connection and assigning that initial rating did 
not become final and binding on her, so consideration of her 
downstream claim for an earlier effective date for this eventual 
higher 40 percent rating may proceed.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (holding that a free-standing claim for an 
earlier effective date as to a previous final and binding 
decision is not authorized by law).



However, the probative (competent and credible) medical and other 
evidence of record does not support the Veteran's contention that 
she met the requirements for the higher 40 percent rating at any 
point from the time of her separation from service in December 
2006 until her VA compensation examination on January 3, 2009.  
There are numerous post-service VA outpatient treatment records 
on file dating from October 2005 to October 2006, from February 
to May 2007, and from February 2008 to January 2009.  But these 
records mostly mention her complaints of chronic low back pain 
(LBP) and the different modalities of treatment that had been 
tried to alleviate it (e.g., medication, injections, and physical 
therapy).  It was also indicated that she had become depressed 
over constantly having to deal with this pain, including at her 
job.  She reportedly could no longer work as a welder, a 
profession she had most enjoyed and preferred in service, because 
her low back disability no longer permitted her to work in that 
type of physically-demanding occupation.  But service connection 
also since has been granted for posttraumatic stress disorder 
(PTSD) and major depressive disorder (MDD) on account of this 
additional consequent disability, and she has a separate 
50 percent rating for her resultant mental impairment and 
anguish, so already is receiving additional compensation for 
this.  Moreover, these records additionally show she was able to 
obtain other employment, at least for a while, which was less 
physically demanding (clerical, etc.), although she eventually 
had to stop even those more sedentary jobs.  Hence, VA granted 
her a total disability rating based on individual unemployability 
(TDIU) effective January 3, 2009, so as of the same date she 
received the higher 40 percent rating for her low back 
disability.

There are no range-of-motion measurements in any of these VA 
outpatient treatment records, and this is unfortunate because 
this is the primary basis of rating the Veteran's low back 
disability.  Even though these records confirm she had DJD (i.e., 
arthritis) in her low back according to magnetic resonance 
imaging (MRI) and X-rays, this only entitles her to at most a 20 
percent rating under 38 C.F.R. § 4.71a, DC 5003, even considering 
her pain, since this is the highest possible rating under this 
code.  To alternatively receive a higher 40 percent rating under 
DC 5242, which also pertains to degenerative arthritis of the 
spine, her forward flexion must be limited to 30 degrees or less 
or she must have favorable ankylosis of her entire thoracolumbar 
spine.  This was not objectively shown until her VA compensation 
examination on January 3, 2009.  There also was no 
objective indication prior to January 3, 2009, of any 
incapacitating episodes - meaning physician-prescribed bed rest, 
to otherwise warrant assigning a rating higher than 20 percent 
for intervertebral disc syndrome (IVDS), so even were the Board 
to assume for the sake of argument she additionally had disc 
disease associated with or part and parcel of her low back 
disability.  See 38 C.F.R. § 4.71a, DC 5243, including Note (1).  
The mere fact that she had not experienced any incapacitating 
episodes, according to the definition indicated in this 
regulation, necessarily means they had not occurred with 
sufficiency duration or frequency during the immediately 
preceding 12 months to warrant assigning the higher 40 percent 
rating under this alternative DC - and, again, even were the 
Board to assume for the sake of argument that it applies.

The only records dated since service showing the range of motion 
in the Veteran's low back (specifically, in the thoracic and 
lumbar, i.e., thoracolumbar segment of her spine) are the reports 
of her VA compensation examinations.  Her initial VA compensation 
examination was in May 2007, whereas her more recent evaluation 
was on January 3, 2009.  She does not believe she should be 
penalized for the RO taking so long to have her reexamined.  See 
her February 2009 statement in support of claim (on VA Form 21-
4138) indicating VA "dragged their feet" in getting her re-
evaluated, so her higher 40 percent rating should not just go 
back to the date of that re-evaluation because it was 
significantly delayed in occurring.  She reiterated this argument 
during her October 2010 hearing as reason why her effective date, 
instead, should go back to December 18, 2006, the day following 
her separation from service and more contemporaneous to the time 
of her initial claim.

The results of the Veteran's intervening May 2007 VA compensation 
examination, however, do not show she met the requirements for 
the higher 40 percent rating.  Testing of her range of motion 
during that initial VA compensation examination revealed that her 
forward flexion was to 70 degrees, extension to 20 degrees, 
lateral flexion to 20 degrees, and lateral rotation to 35 
degrees.  There was mild fatigability, weakness and lack of 
endurance, but no incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

And although there was a 10-degree loss of forward flexion due to 
pain on repetitive use based on three repetitions, so lessening 
her forward flexion to 60 degrees with this additional 
consideration, this still far exceeded the required 
30-degree or less limitation necessary for a higher 40 percent 
rating under DCs 5235-5242.  Indeed, even considering her pain, 
she still had twice the amount of forward flexion that would 
permit assigning this higher rating and, again, even considering 
the affect of her pain on her range of motion in this direction.  
DeLuca at 206.  Moreover, because she had range of motion in all 
directions tested (forward flexion, backward extension, left and 
right lateral flexion (meaning bending to each side), and right 
and left lateral rotation (twisting)), albeit less than normal 
range of motion in most of these directions, her thoracolumbar 
spine clearly was not ankylosed in either a favorable or 
unfavorable position.  Ankylosis is the complete immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 
indicates that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension,....  This clearly was not the situation 
here.

Rather, it was not until the more recent VA compensation on 
January 3, 2009, when the Veteran had sufficient limitation of 
motion on forward flexion to support assigning the higher 40 
percent rating for her low back disability, so this marks the 
effective date of this higher rating.  During this more recent 
evaluation, her forward flexion was to only 25 degrees, so less 
than the 30 degrees required for a higher 40 percent rating under 
DCs 5235-5242.  She still did not have any indications of 
ankylosis, however, even though she had 0 degrees of extension 
since her left and right lateral flexion and left and right 
lateral extension were less restricted, each to 25 degrees.  See 
38 C.F.R. § 4.71a, Plate V, indicating normal forward flexion is 
to 90 degrees, and that normal backward extension, lateral 
flexion, and rotation are all to 30 degrees.

It is indeed unfortunate that the Veteran was not re-examined 
until January 3, 2009, but the Board does not have any authority 
to make the higher 40 percent rating retroactive to any earlier 
date in the absence of any supporting evidence showing she met 
the requirements for this higher rating at an earlier date.  
The preponderance of the evidence is against her claim, so no 
reasonable doubt to resolve in her favor concerning this, and her 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for an initial rating higher than 20 percent prior to 
January 3, 2009, for the low back disability is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


